Exhibit 10.8
 
EQUITY PLEDGE AGREEMENT
 
BY AND AMONG
 
ORIENTAL INTRA-ASIA ENTERTAINMENT (CHINA) LIMITED
 
SHUDONG XIA
 
ZHIPING ZHANG
 
ZHIBIN LAI
 
AND
 
WEI GAO
 

--------------------------------------------------------------------------------


 
EQUITY PLEDGE AGREEMENT
 
This Equity Pledge Agreement (the “Agreement”) is entered into on the day
of  February 3, 2009 by and among the following parties:
 
Pledgee:
Oritental Intra-Asia Entertainment (China) Limited

Address:
1701 Yingu Mansion, No. 9 Beisihuan Road, Haidian District, Beijing, China.



Pledgors:
Shudong Xia, Zhiping Zhang, Zhibin Lai, and Wei Gao having the addresses below:



Shudong Xia
 

Identification Card No:  422125721020561

Address:
Room 7-3-802 Xingbiaojiayuan,Wanliu,

 
Haidian District, Beijing,China



Zhiping Zhang
 

Identification Card No:  11010819690428187X

Address:
Room 14-8-602, Anheyuan, Tianxiuhuayuan, Haidian District, Beijing, China



Zhibin Lai
 

Identification Card No:  35262719731111001X

Address:
Room 2010, No.1 Building, Bixingyuanxiaoqu, Luozhuangxili, Zhichun Road, Haidian
District, Beijing, China



Wei Gao
Identification Card No:  110108197910135427

Address:
Room 307, Unit 3, Building A7, Courtyard #11, Fucheng Road, Haidian District,
Beijing, China



WHEREAS,



1.
All of the Pledgors are the citizen of the People’s Republic of China
("PRC”).  The Pledgors, collectively, own 100% of the Equity Interest in China
TransInfo Technology Group Co., Ltd. (“Group”).  Group is a company registered
in Beijing carrying on traffic information service business.

 
2.
The Pledgee, a wholly foreign-owned company registered in Beijing, PRC, has been
licensed by the PRC relevant government authority to carry on the business of
computer and information technology development. The Pledgee and Group entered
into Exclusive Technical Development and Consulting Agreement (the “Service
Agreement”) on February 3, 2009.

 
1

--------------------------------------------------------------------------------


 
3.
In order to ensure that the Pledgee collects development and consulting service
fees from Group, the Pledgors are willing to pledge all of their equity interest
in Group to the Pledgee as a security for the Pledgee to collect technical
consulting and service fees under the Service Agreement.

 
In order to define each Party’s rights and obligations, the Pledgee and the
Pledgors through mutual negotiations hereby enter into this Agreement based upon
the following terms:
 
1.           DEFINITIONS AND INTERPRETATIONS
 
Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:
 
 
1.1
Pledge means the full meaning assigned to that term in Article 2.

 
 
1.2
Equity Interest means all its 100% equity interests in Group legally held by the
Pledgors.

 
 
1.3
Rate of Pledge means the ratio between the value of the pledge under this
Agreement and the technical consulting and service fees under the Service
Agreement.

 
 
1.4
Term of Pledge means the period provided for under Article 3.2 hereunder.

 
 
1.5
Service Agreement means the Exclusive Technical Consulting and Service Agreement
entered into by and between Group and the Pledgee.

 
 
1.6
Event of Default means any event in accordance with Article 7 hereunder.

 
 
1.7
Notice of Default means the notice of default issued by the Pledgee in
accordance with this Agreement.

 
2.           PLEDGE
 
 
2.1
The Pledgors agree to pledge all of their Equity Interest in Group to the
Pledgee as a guarantee for the technical consulting and service fees payable to
the Pledgee under the Service Agreement.

 
 
2.2
Pledge under this Agreement refers to the rights owned by the Pledgee who shall
be entitled to have priority in receiving payment or proceeds from the auction
or sale of the equity interests pledged by the Pledgors to the Pledgee.

 
2

--------------------------------------------------------------------------------


 
3.           RATE OF PLEDGE AND TERM OF PLEDGE
 
 
3.1
The Rate of Pledge

 
3.1.1
The Rate of Pledge shall be 100%.

 
 
3.2
The Term of Pledge

 
3.2.1
The Pledge of the Equity Interest under this Agreement shall take effect as of
the date when the Equity Interest under this Agreement are recorded in the
Register of Shareholder of Group and registered with the competent
Administration for Industry and Commerce.  The Term of the Pledge is the same as
the term of Service Agreement.

 
 
3.2.2
During the Term of Pledge, the Pledgors shall not be entitled to dispose of the
Equity Interests.

 
4.           PHYSICAL POSSESSION OF DOCUMENTS
 
 
4.1
The Pledgors shall not be entitled to collect the dividends from the Equity
Interest and any dividends paid upon the Equity Interest shall be immediately
delivered to the Pledgee.

 
5.           WARRANTIES AND REPRESENTATIONS OF THE PLEDGORS
 
 
5.1
The Pledgors are the legal owners of the Equity Interest.

 
 
5.2
Except as otherwise provided hereunder, the Pledgee shall not be interfered with
by any parties at any time when the Pledgee exercises its rights in accordance
with this Agreement.

 
 
5.3
Except as otherwise provided hereunder, the Pledgee shall be entitled to dispose
of or assign the Pledge in accordance with this Agreement.

 
 
5.4
The Pledgors will not pledge or encumber the Equity Interest to any other person
except for the Pledgee.

 
6.           COVENANT OF THE PLEDGORS
 
 
6.1
During the effective term of this Agreement, the Pledgors covenant to the
Pledgee that the Pledgors shall:

 
 
6.1.1
Comply with and implement laws and regulations with respect to the pledge of
rights, present to the Pledgee the notices, orders or suggestions with respect
to the Pledge issued or made by the competent authority within five (5) days
upon receiving such notices, orders or suggestions and comply with such notices,
orders or suggestions, or object to the foregoing matters at the reasonable
request of the Pledgee or with consent from the Pledgee.

 
3

--------------------------------------------------------------------------------


 
 
6.1.2
Timely notify the Pledgee of any events or any received notices which may affect
the Pledgors’ Equity Interest or any part of its right, and any events or any
received notices which may change the Pledgors’ any covenant and obligation
under this Agreement or which may affect the Pledgors’ performance of its
obligations under this Agreement.

 
 
6.2
The Pledgors agree that the Pledgee’s right to exercise the Pledge obtained from
this Agreement shall not be suspended or hampered through legal procedure by the
Pledgors or any successors of the Pledgors or any person authorized by the
Pledgors.

 
 
6.3
The Pledgors warrant to the Pledgee that in order to protect or perfect the
security over the payment of the technical consulting and service fees under the
Service Agreement, the Pledgors shall execute in good faith and cause other
parties who have interests in the Pledge to execute all the title certificates,
contracts, and or perform and cause other parties who have interests to take
action as required by the Pledgee and make access to exercise the rights and
authorization vested in the Pledgee under this Agreement, and execute all the
documents with respect to the changes of certificate of the Equity Interest with
the Pledgee or the person (natural person or legal entity) designed by the
Pledgee, and provides all the notices, orders and decisions regarded as
necessary by the Pledgee with the Pledgee within the reasonable time.

 
 
6.4
The Pledgors warrant to the Pledgee that the Pledgors will comply with and
perform all the guarantees, covenants, agreements, representations and
conditions for the benefits of the Pledgee.  The Pledgors shall compensate all
the losses suffered by the Pledgee for the reasons that the Pledgors do not
perform or fully perform their guarantees, covenants, agreements,
representations and conditions.

 
7.           EVENTS OF DEFAULT
 
 
7.1
The following events shall be regarded as the event of default:

 
 
7.1.1
Group fails to make full payments of the exclusive technical consulting and
service fees as scheduled under the Service Agreement;

 
 
7.1.2
The Pledgors make any material misleading or fraudulent representations or
warranties under Article 5 herein, and/or the Pledgors are in violation of any
warranties under Article 5 herein;

 
4

--------------------------------------------------------------------------------


 
 
7.1.3
The Pledgors violate the covenants under Article 6 herein;

 
 
7.1.4
The Pledgors violate any terms and conditions herein;

 
 
7.1.5
The Pledgors waive the pledged Equity Interest or transfer or assign the pledged
Equity Interest without prior written consent of the Pledgee;

 
 
7.1.6
The Pledgors’ external loan, security, compensation, covenants or any other
compensation liabilities (1) are required to be repaid or performed prior to the
scheduled date; or (2) are due but can not be repaid or performed as scheduled
and thereby cause the Pledgee to deem that the Pledgors’ capacity to perform the
obligations herein is affected;

 
 
7.1.7
The Pledgors are incapable of repaying the general debt or other debt;

 
 
7.1.8
This Agreement is illegal for the reason of the promulgation of the related laws
or the Pledgors' incapability of continuing to perform the obligations herein;

 
 
7.1.9
Any approval, permits, licenses or authorization from the competent authority of
the government needed to perform this Agreement or validate this Agreement are
revoked, suspended, invalidated or materially amended;

 
 
7.1.10
The property of the Pledgors is adversely changed and causes the Pledgee to deem
that the capability of the Pledgors to perform the obligations herein is
affected;

 
 
7.1.11
The successors or assignees of the Pledgors are only entitled to perform a
portion of or refuse to perform the payment liability under the Service
Agreement;

 
 
7.1.12
Other circumstances whereby the Pledgee is incapable of exercising the right to
dispose the Pledge in accordance with the related laws.

 
 
7.2
The Pledgors shall immediately give a written notice to the Pledgee if the
Pledgors are aware of or find that any event under Article 7.1 herein or any
events that may result in the foregoing events have happened or is going on.

 
 
7.3
Unless the event of default under Article 7.1 herein has been solved to the
Pledgee's satisfaction, the Pledgee, at any time when the event of default
happens or thereafter, may give a written notice of default to the Pledgors and
require the Pledgors to immediately make full payments of the outstanding
service fees under the Service Agreement and other payables or dispose the
Pledge in accordance with Article 8 herein.

 
5

--------------------------------------------------------------------------------


 
8.           EXERCISE OF THE RIGHT OF THE PLEDGE
 
 
8.1
The Pledgors shall not transfer or assign the Equity Interest without prior
written approval from the Pledgee prior to the full repayment of the consulting
and service fees under the Service Agreement.

 
 
8.2
The Pledgee shall give the Notice of Default to the Pledgors when the Pledgee
exercises the right of pledge.

 
 
8.3
Subject to Article 7.3, the Pledgee may exercise the right to dispose the Pledge
at any time when the Pledgee gives the Notice of Default in accordance with
Article 7.3 or thereafter.

 
 
8.4
The Pledgee is entitled to have priority in receiving payment or proceeds from
the auction or sale of whole or part of the Equity Interest pledged herein in
accordance with legal procedure until the outstanding technical consulting and
service fees and all other payables under the Service Agreement are repaid.

 
 
8.5
The Pledgors shall not hinder the Pledgee from disposing the Pledge in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee could realize his Pledge.

 
9.           TRANSFER OR ASSIGNMENT
 
 
9.1
The Pledgors shall not donate or transfer his rights and obligations herein
without prior consent from the Pledgee.

 
 
9.2
This Agreement shall be binding upon and inure to the benefit of the successors
of the Pledgors and be effective to the Pledgee and his each successor and
assignee.

 
 
9.3
The Pledgee may transfer or assign his all or any rights and obligations under
the Service Agreement to any individual (natural person or legal entity) at any
time.  In this case, the assignee shall enjoy and undertake the same rights and
obligations herein of the Pledgee as if the assignee is a party hereto.  When
the Pledgee transfers or assigns the rights and obligations under the Service
Agreement, at the request of the Pledgee, the Pledgors shall execute the
relevant agreements and/or documents with respect to such transfer or
assignment.

 
 
9.4
After the Pledgee’s change resulting from the transfer or assignment, the new
parties to the pledge shall re-execute a pledge contract.

 
6

--------------------------------------------------------------------------------


 
10.         TERMINATION
 
This Agreement shall not be terminated until the term of the Services Agreement
has expired and the obligations thereunder are paid off.  The Pledgee shall then
cancel or terminate this Agreement within reasonable time as soon as
practicable.


11.         FORMALITIES FEES AND OTHER EXPENSES
 
 
11.1
The Pledgors shall be responsible for all the fees and actual expenditures in
relation to this Agreement, including but not limited to legal fees, cost of
production, stamp tax and any other taxes and charges.  If the Pledgee pays the
relevant taxes in accordance with the laws, the Pledgors shall fully indemnify
such taxes paid by the Pledgee.

 
 
11.2
The Pledgors shall be responsible for all the fees (including but not limited to
any taxes, formalities fees, management fees, litigation fees, attorney's fees,
and various insurance premiums in connection with disposition of Pledge)
incurred by the Pledgors for the reason that (1) the Pledgors fail to pay any
payable taxes, fees or charges in accordance with this Agreement; or (2) the
Pledgee has recourse to any foregoing taxes, charges or fees by any means for
other reasons.

 
12.         FORCE MAJEURE
 
 
12.1
If this Agreement is delayed in or prevented from performing in the event of
Force Majeure, only within the limitation of such delay or prevention, the
affected party is absolved from any liability under this Agreement.  Force
Majeure, which includes acts of governments, acts of nature, fire, explosion,
typhoon, flood, earthquake, tide, lightning, war, means any unforeseen events
beyond the prevented party’s reasonable control and cannot be prevented with
reasonable care.  However, any shortage of credit, capital or finance shall not
be regarded as an event beyond a Party’s reasonable control.  The Pledge
effected by Force Majeure who claims for exemption from performing any
obligations under this Agreement or under any Article herein shall notify the
other party of such exemption promptly and advice him of the steps to be taken
for completion of the performance.

 
 
12.2
The party affected by Force Majeure shall not assume any liability under this
Agreement.  However, subject to the party affected by Force Majeure having taken
its reasonable and practicable efforts to perform this Agreement, the Party
claiming for exemption of the liabilities may only be exempted from performing
such liability as within limitation of the part performance delayed or prevented
by Force Majeure.  Once causes for such exemption of liabilities are rectified
and remedied, both parties agree to resume performance of this Agreement with
their best efforts.

 
7

--------------------------------------------------------------------------------


 
13.         DISPUTE RESOLUTION
 
 
13.1
This Agreement shall be governed by and construed in accordance with the laws of
the PRC.

 
 
13.2
The parties shall strive to settle any dispute arising from the interpretation
or performance, or in connection with this Agreement through friendly
consultation. In case no settlement can be reached through consultation, each
party can submit such matter to China International Economic and Trade
Arbitration Commission (“CIETAC”) for arbitration in Beijing under the current
effective rules of CIETAC. The arbitration proceedings shall be conducted in
Chinese.  The arbitration award shall be final and binding upon the parties.

 
14.         NOTICE
 
 
14.1
Any notice which is given by the parties hereto for the purpose of performing
the rights, duties and obligations hereunder shall be in writing.  Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by telex or
facsimile, the notice time is the time when such notice is transmitted. If such
notice does not reach the addressee on business date or reaches the addressee
after the business time, the next business day following such day is the date of
notice.  The delivery place is the address first written above of the parties
hereto or the address advised in writing including facsimile and telex from time
to time.

 
15.         EFFECTIVENESS
 
 
15.1
This Agreement and any amendments, modification, supplements, additions or
changes hereto shall be in writing and come into effect upon being executed and
sealed by the parties hereto.

 
 
15.2
This Agreement is executed in English.

 
[Signature Page Follows]
 
8

--------------------------------------------------------------------------------


 
The Pledgee: Oriental Intra-Asia Entertainment (China) Limited

/s/ Shudong Xia
 
Authorized Representative: Shudong Xia
 
 
The Pledgors:
 
 
Signature: /s/ Shudong Xia
 
Name:  Shudong Xia
 
 
Signature: /s/ Zhiping Zhang
 
Name:  Zhiping Zhang


 
Signature: /s/ Zhibin Lai
 
Name:  Zhibin Lai
 
 
Signature: /s/ Wei Gao
 
Name:  Wei Gao
 
9

--------------------------------------------------------------------------------


 